           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

QUINTON HOSKINS                                              PLAINTIFF
ADC #105814

v.                        No. 3:19-cv-315-DPM

WEEVER, Detective, Osceola Police
Department, and CATHERINE DEAN,
Prosecuting Attorney, Osceola                           DEFENDANTS

                                ORDER

     1. Motion to proceed in forma pauperis, NQ 4, granted. Hoskins
must pay the filing fee, but over time. 28 U.S.C. § 1915(b)(1). The Court
won't assess an initial partial filing fee because Hoskins can't afford to
pay one.    But his custodian must collect monthly payments from
Hoskins' s prison trust account each time the amount in the account
exceeds $10.00. These payments will be equal to twenty percent of the
preceding month's income credited to the account; and they will be
collected and forwarded to the Clerk of the Court until the $350.00 filing
fee is paid in full. 28 U.S.C. § 1915(b)(2). The payments forwarded on
Hoskins' s behalf must be clearly identified by the case name and case
number.
     2. The Court directs the Clerk to send a copy of this Order to the
Administrator of the Mississippi County Detention Center, 685 North
County Road 599, Luxora, Arkansas 72358.
     3. The Court must screen Hoskins's complaint. NQ 1; 28 U.S.C.
§ 1915A. Hoskins is in jail awaiting trial on criminal charges. NQ 1. He

says he was unlawfully arrested and charged. The Court needs more
information to properly screen Hoskins' s claims.       Hoskins must
therefore supplement his complaint.      In his supplement, Hoskins
should explain the charges against him: Are his claims in this case
related to the pending charges? Or have the charges mentioned in the
complaint been resolved? If the charges have been resolved, what was
the outcome? Hoskins must file his supplement by 13 January 2020. If
he doesn't, then the Court will dismiss his case without prejudice.
LOCAL RULE   5.5(c)(2).
     4. The Court directs the Clerk to mail Hoskins a blank § 1983
complaint form.
     So Ordered.
                                   ~ y{_c,ff     p.
                                                I'
                                 D.P. Marshall Jr.
                                 United States District Judge

                                    I ~ ~~ ;to I 't




                                  -2-
